DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 24 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 - 20 of U. S. Patent No. 11,337,163 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,337,163.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 20 of the U.S. Patent No. 11,337,163. Specifically, the claims of U.S. Patent No. 11,337,163 are same element, same function and same result as claims of present application. Moreover, omission of a reference element and its function in combination is obvious expedient if the remaining elements performs the same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).  
More specifically, the claims 1 - 24 of the present application is same elements, same function and same result as claims 1 - 20 of the U.S. Patent No. 11,337,163, especially, the independent claims 1, 9, and 17 of the present application is the same invention as independent claims 1, 8, and 15 of the U.S. Patent No. 11,337,163.    

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.





	For example;

Instant Application
U.S Patent 11,337,163
1. An apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive interference data from a plurality of interference sources;
determine, based on the interference data, an interference pattern associated with an interference source of the plurality of interference sources;
determine a type of interference associated with the interference source; and
cause, based on the type of interference, adjustment of at least one characteristic of a signal, generated by the interference source, to mitigate interference associated with the plurality of interference sources.
26. A system comprising:
a computing device configured to: determine a performance level measurement of a first interference source of a system comprising a plurality of interference sources; 
determine an interference pattern of the system; and cause, based on the interference pattern of the system and the performance level measurement, adjustment of at least one characteristic of the first interference source; and 
the first interference source configured to: receive an indication of the adjustment of the at least one characteristic. 


1. A method comprising: 
receiving, by at least one computing device, interference data from a plurality of interference sources;
determining, based on the interference data, an interference pattern associated with an interference source of the plurality of interference sources;
determining a type of interference associated with the interference source; and
causing, based on the type of interference, adjustment of at least one characteristic of a signal, generated by the interference source, to mitigate interference associated with the plurality of interference sources.
12. A method comprising: 
receiving, by at least one computing device, interference data from a plurality of interference sources; 
associating the interference data from the plurality of interference sources to at least one respective spatial coordinates; 
determining, based on the interference data and the at least one respective spatial coordinates, an interference pattern associated with an interference source of the plurality of interference sources; and 
causing, based on the interference pattern, adjustment of at least one characteristic of a signal, generated by the interference source, to mitigate interference associated with the plurality of interference sources.





The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 8, and 15 of the U.S. Patent (11,337,163) is encompassed the claimed invention of the independent claims 1, 9, and 17 of the present application. 

Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,337,163).  
Furthermore, the limitation of the dependent claims 2-8, 10-16, and 18-24 of the present application are same function and same result as the limitation of the claims 1 – 20 of the U.S. Patent (11,337,163).
For example, claim 2 of the present application are same function and same result as claim 2 of the U.S. Patent (11,337,163).
Claim 3 of the present application are same function and same result as claim 5 of the U.S. Patent (11,337,163).
Claim 4 of the present application are same function and same result as claim 6 of the U.S. Patent (11,337,163).
Claim 5 of the present application are same function and same result as claim 1 of the U.S. Patent (11,337,163).
Claim 6 of the present application are same function and same result as claim 9 of the U.S. Patent (11,337,163).
Claim 7 of the present application are same function and same result as claim 7 of the U.S. Patent (11,337,163).
Claim 8 of the present application are same function and same result as claim 8 of the U.S. Patent (11,337,163).
Claim 10 of the present application are same function and same result as claim 2 of the U.S. Patent (11,337,163).
Claim 11 of the present application are same function and same result as claim 5 of the U.S. Patent (11,337,163).
Claim 12 of the present application are same function and same result as claim 6 of the U.S. Patent (11,337,163).
Claim 13 of the present application are same function and same result as claim 1 of the U.S. Patent (11,337,163).
Claim 14 of the present application are same function and same result as claim 9 of the U.S. Patent (11,337,163).
Claim 15 of the present application are same function and same result as claim 7 of the U.S. Patent (11,337,163).
Claim 16 of the present application are same function and same result as claim 8 of the U.S. Patent (11,337,163).
Claim 18 of the present application are same function and same result as claim 2 of the U.S. Patent (11,337,163).
Claim 19 of the present application are same function and same result as claim 5 of the U.S. Patent (11,337,163).
Claim 20 of the present application are same function and same result as claim 6 of the U.S. Patent (11,337,163).
Claim 21 of the present application are same function and same result as claim 1 of the U.S. Patent (11,337,163).
Claim 22 of the present application are same function and same result as claim 9 of the U.S. Patent (11,337,163).
Claim 23 of the present application are same function and same result as claim 7 of the U.S. Patent (11,337,163).
Claim 24 of the present application are same function and same result as claim 8 of the U.S. Patent (11,337,163).

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.		Claims 1-5, 7-13, 15-21, and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2019/0075524).
Regarding claim 1, Zhou teaches that based on received a medium access control (MAC) control element (CE) indicating a reference signal, mapping, by wireless device (Fig. 4), the reference signal to the power control parameter set (pages 24, paragraphs 302 – 308 and Fig. 24, 25, where teaches receiving a medium access control CE indicating reference signal (RS_2) mapping (by wireless device) RS_2 to power control command). Zhou teaches that receiving downlink control information (DCI) for scheduling transmission of an uplink signal (Fig. 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308, where teaches receiving second downlink control information for scheduling a transmission of uplink signal), wherein the DCI comprises a sounding reference signal resource indicator (SRI) field indicating the power control parameter set (Fig. 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308, where teaches second downlink control information (DCI) and medium access control (MAC) control element (CE) may comprise at least one of at least one SRS configuration associated with at least one SRI, SRS power control command). Zhou teaches that transmitting, based on the reference signal, the uplink signal (Fig. 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308, where teaches determining and transmitting, for the uplink data channel of the cell, a transmission power based on the accumulated power control adjustment and a power control command). 
Regarding claim 2, Zhou teaches that receiving one or more messages comprising one or more configuration parameters indicating a plurality of power control parameter sets comprising the power control parameter set (Fig. 24, 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308). 
Regarding claim 3, Zhou teaches that the mapping comprises mapping a pathloss (pathloss value) reference signal (RS) index in the power control parameter set to the reference signal (pages 22, paragraphs 291 – pages 23, paragraphs 294, Fig. 24, 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308). 
Regarding claim 4, Zhou teaches that based on the received MAC CE indicating the reference signal, mapping the reference signal to spatial relation information associated with sounding reference signal (SRS) reference indicated by the SRI field (Fig. 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308, where teaches the downlink control information (DCI) and medium access control (MAC) control element (CE) may comprise at least one of: at least one SRS configuration associated with at least one SRI, SRS power control command).
Regarding claim 5, Zhou teaches that the mapping comprises associating the reference signal to the power control parameter set (Fig. 24, 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308). 
Regarding claim 7, Zhou teaches that the transmission of the uplink signal comprises a physical uplink shared channel (PUSCH) transmission (pages 21, paragraphs 285 – pages 23, paragraphs 294 and Fig. 21, 24).
Regarding claim 8, Zhou teaches that determining, based on the reference signal, a transmission power for a scheduled transmission of the uplink signal, wherein the transmitting the uplink signal comprises transmitting the uplink signal using the transmission power (Fig. 24, 25, pages 28, paragraphs 343 – 344, and pages 24, paragraphs 302 – 308). 
Regarding claim 9, Zhou teaches all the limitation as discussed in claim 1.
Regarding claim 10, Zhou teaches all the limitation as discussed in claims 1 and 2.
Regarding claim 11, Zhou teaches all the limitation as discussed in claims 1 and 3.
Regarding claim 12, Zhou teaches all the limitation as discussed in claims 1 and 4.
Regarding claim 13, Zhou teaches all the limitation as discussed in claims 1 and 5.
Regarding claim 15, Zhou teaches all the limitation as discussed in claims 1 and 7.
Regarding claim 16, Zhou teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 17, Zhou teaches all the limitation as discussed in claim 1.
Regarding claim 18, Zhou teaches all the limitation as discussed in claims 1 and 2.
Regarding claim 19, Zhou teaches all the limitation as discussed in claims 1 and 3.
Regarding claim 20, Zhou teaches all the limitation as discussed in claims 1 and 4.
Regarding claim 21, Zhou teaches all the limitation as discussed in claims 1 and 5.
Regarding claim 23, Zhou teaches all the limitation as discussed in claims 1 and 7.
Regarding claim 24, Zhou teaches all the limitation as discussed in claims 1 and 8.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MolavianJazi et al. (US 2019/0349867) discloses Method and Apparatus for Transmitting an Uplink Transmission Based on a Pathloss Estimate.
Ratasuk et al. (US 2020/0403760) discloses Resource Allocation Method for SUB-PRB Uplink Transmission.
Zhang et al. (US 10/986,622) discloses User Equipment Downlink Transmission Configuration Indication (TCI)-State Selection.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
November 19, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649